DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on August 30, 2022 for application 17/103,204.  Claims 1-3, 10, and 18 were amended, and claims 1-18 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on August 30, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the various rejection to the drawings, the amended specification and replacement drawings cure the deficiencies, and the corresponding objections are withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the double patenting rejection, the amendments to independent claims 1, 10, and 18 resolve the statutory double patenting issue.  As detailed below, however, independent claims 1, 10, and 18, as well as dependent claims 4-9 and 11-17, are subject to an obviousness-type double patenting rejection.  Thus, the double patenting rejection is maintained with respect to claims 1 and 4-18.  The double patenting rejection for claims 2 and 3 is withdrawn because the respective amendments to these claims is sufficient to overcome the double patenting rejection.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112(b) rejection to independent claims 1, 10, and 18, the amendments to the independent claims sufficiently address the issue, and the corresponding § 112(b) rejections are withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112(b) rejection to independent claims 1, 10, and 18, the amendments to the independent claims sufficiently address the attendant indefiniteness issue, and the corresponding § 112(b) rejections are withdrawn.
Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112(b) rejection to dependent claims 2-4, and by inference claims 11-13 that mirror claims 2-4, the amendments and accompanying arguments adequately address the attendant indefiniteness issue, and the corresponding § 112(b) rejections are withdrawn.
Regarding the Applicant’s response at pages 8-10 of the Remarks that concerns the § 103 rejection of independent claim 1, and by inference independent claims 10 and 18, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the independent claims because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below.
Regarding the Applicant’s response at page 9 of the Remarks that concerns the § 103 rejection of the dependent claims 4-9 and 11-17 (i.e., the dependent claims that were not amended), the argument for patentability rests upon the patentability of the independent claims.  Because the independent claims are not patentable over the prior art as detailed below, the aforementioned dependent claims are similarly not allowable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-18 of copending Application No. 17/779,445 in view of Kingston et al. (see attached NPL). 
Independent claims 1, 10, and 18 of Application 17/779,445 (the “’445 Application”) teach each of the limitations of claims 1, 10, and 18 of the instant application, but the ‘445 application doesn’t teach the limitation “generating, with the circuitry, padding data using an encryption algorithm and a predetermined key” (see the claim comparison table below).  Kingston, however, teaches “generating, with the circuitry, padding data using an encryption algorithm and a predetermined key” at p. 3 (see the § 103 rejection below that substantiates this conclusion).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of the ‘445 Application to have included the padding/key feature of Kingston. One of ordinary skill in the art would have been motivated to incorporate the padding/key feature of Kingston because Kingston teaches that “mix[ing] the key and the image data[] mak[e] it very difficult to recover the original image values,” see Kingston at p. 1, for security purposes, and adding a region of zeroes as padding is the means to create the necessary key, see id. at p. 3.
Claims 4-18 of the instant application are subject to a nonstatutory double patenting rejection because they are identical to claims 4-18 of the ‘445 Application as shown below in the claim comparison table below.
This is a provisional nonstatutory double patenting rejection, and the double patenting rejection can be overcome by incorporating the subject matter of claims 2 and/or 3 into the independent claims 1, 10, and 18.
Instant Application 17/103,204
Application 17/779,445
1. A method of hyper security encryption performed by a computing device, the method comprising: receiving, with circuitry of the computing device, data to be encrypted; 

generating, with the circuitry, padding data using an encryption algorithm and a predetermined key;

padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, by the circuitry of the computing device and using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting, by the circuitry of the computing device, a result of the encrypting step as encrypted data.
1. A method of hyper security encryption performed by a computing device, the method comprising: receiving, with circuitry of the computing device, data to be encrypted; 

(taught by Kingston)



padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, by the circuitry of the computing device and using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting, by the circuitry of the computing device, a result of the encrypting step as encrypted data.
4. The method of claim 1, wherein, in the padding step, the data to be encrypted is padded with the padding data using fortification.
4. The method of claim 1, wherein, in the padding step, the data to be encrypted is padded with the padding data using fortification.
5. The method according to claim 1, further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted.
5. The method according to claim 1, further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted.
6. The method according to claim 5, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
6. The method according to claim 5, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
7. The method according to claim 1, further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step, wherein in the encrypting step, the plurality of chunks are encrypted using the MT.
7. The method according to claim 1, further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step, wherein in the encrypting step, the plurality of chunks are encrypted using the MT.
8. The method according to claim 7, wherein the chunks are generated using a stream cipher.
8. The method according to claim 7, wherein the chunks are generated using a stream cipher.
9. The method according to claim 1, wherein a length of the padding data is computed based on a length of the data to be encrypted.
9. The method according to claim 1, wherein a length of the padding data is computed based on a length of the data to be encrypted.
10. A computing device configured to perform hyper secure encryption of data to be encrypted, the computing device comprising: circuitry configured to: receive the data to be encrypted; pad the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; 9encrypt, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and output a result of the encrypting step as encrypted data.
10. A computing device configured to perform hyper secure encryption of data to be encrypted, the computing device comprising: circuitry configured to: receive the data to be encrypted; pad the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; 9WO 2021/105768PCT/IB2020/001024 encrypt, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and output a result of the encrypting step as encrypted data.
11. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by vertically padding the data to be encrypted with the padding data.
11. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by vertically padding the data to be encrypted with the padding data.   
12. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by horizontally padding the data to be encrypted with the padding data.
12. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by horizontally padding the data to be encrypted with the padding data.  
13. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by fortifying the data to be encrypted with the padding data.
13. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by fortifying the data to be encrypted with the padding data.  
14. The computing device according to claim 10, wherein the circuitry is further configured to receive key data corresponding to at least one key to be used in encrypting the data to be encrypted.
14. The computing device according to claim 10, wherein the circuitry is further configured to receive key data corresponding to at least one key to be used in encrypting the data to be encrypted.
15. The computing device according to claim 14, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
15. The computing device according to claim 14, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.   
16. The computing device according to claim 10, wherein the circuitry is further configured to divide the data to be encrypted into a plurality of chunks prior to encrypting step, and in encrypting the data to be encrypted, the circuitry encrypts the plurality of chunks using the MT.
16. The computing device according to claim 10, wherein the circuitry is further configured to divide the data to be encrypted into a plurality of chunks prior to encrypting step, and in encrypting the data to be encrypted, the circuitry encrypts the plurality of chunks using the MT.
17. The computing device according to claim 16, wherein the circuitry is configured to generate the plurality of chunks using a stream cipher.
17. The computing device according to claim 16, wherein the circuitry is configured to generate the plurality of chunks using a stream cipher.  
18. A non-transitory computer-readable medium including computer-readable instructions that, when executed by circuitry of a computing device, cause the computing device to perform a method comprising: receiving data to be encrypted; padding the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, using a Moj ette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting a result of the encrypting step as encrypted data.
18. A non-transitory computer-readable medium including computer-readable instructions that, when executed by circuitry of a computing device, cause the computing device to perform a method comprising: receiving data to be encrypted; padding the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting a result of the encrypting step as encrypted data.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 10, and 18, and thus each of the respective dependent claims 2-9 and 11-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 18 recite, “generating, with the circuitry, padding data using an encryption algorithm and a predetermined key.”  The Applicant states at page 8 of the Remarks that “[n]o new matter is introduced,” but the Applicant failed to provide a citation to the specification that supports this position.  The Examiner searched the specification and failed to find the exact limitations of “predetermined key” and “encryption algorithm.”  The specification states, “Different settings will have an impact on the length of the key that needs to be generated in order not to have any edge un-obfuscated data shown in the parity fragments after the MT operation,” which suggests the key is not “predetermined,” but rather it is determined after a setting is known.  The possibility exists that these limitations may be inferred from the disclosure, for example a “predetermined key” is with respect to a certain event, and accordingly this rejection may be overcome with a persuasive argument.  Alternatively, this rejection may also be overcome by removing the limitations at issue from the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evenou et al. (US 2019/0191181, “Evenou”) in view of Fernandez et al. (US 2017/0353302, “Fernandez”), and further in view of Kingston et al. (“Kingston”) see attached NPL document).
Regarding Claim 1
Evenou discloses
A method of hyper security encryption (abstract) performed by a computing device (¶¶ [0185]-[0186], “These computer programs, or computer instructions, may be contained in program storage devices, e.g. data storage media that can be read by computer [as a computing device], or executable programs.”), the method comprising: 
receiving, with circuitry of the computing device (¶¶ [0185]-[0186], “In particular, the steps described above may be carried out in the form of electronic and/or computer instructions that can be executed by [the circuitry of] a processor [of a computing device].”), data to be encrypted (¶¶ [0084]-[0087], “An erasure code, specified by a quadruplet, (M,G,b,r), is a function E that associates the messages L=(L1, . . . ,LM) of K packets of size b with a coding of E(L)=(E1(L), . . . ,EG(L) …,” i.e., the data to be encrypted are the “messages L,” and the “messages L” are received as evidenced by processing of the “coding” via the “function E”); 
1 …; 
encrypting, by the circuitry of the computing device (¶¶ [0185]-[0186]) and using a Mojette Transform (MT) (¶¶ [0084]-[0087], “The Mojette transform may advantageously be used as an erasure code,” and “An erasure code, specified by a quadruplet, (M,G,b,r), is a function E that associates the messages L=(L1, . . . ,LM) of K packets of size b with a coding [and thereby encrypting] of E(L)=(E1(L), . . . ,EG(L) …,”), the data to be encrypted…2 (¶¶ [0084]-[0087]); and 
outputting, by the circuitry of the computing device (¶¶ [0185]-[0186]), a result of the encrypting step as encrypted data (¶¶ [0136]-[0137], “5) writing [and thereby outputting] the intermediate result of the preceding operation [as an encrypting step] to the bin memory [that stores the encrypted data] at the location corresponding to bin[0],” and/or “9) writing [and thereby outputting] the end result of the preceding operation [as an encrypting step] to the bin memory [that stores the encrypted data] at the location corresponding to bin[0].”).
Evenou doesn’t disclose
	1 generating, with the circuitry, padding data using an encryption algorithm and a predetermined key;
	2 padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption;
	3 … after the data to be encrypted is padded with the padding data;
Fernandez, however, discloses
	2 padding, {with the circuitry of the computing device (Evenou ¶¶ [0185]-[0186])}, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption (¶ [0218], “In some embodiments, a padding function may be used during data obfuscation,” and “Padding may typically be done before an additional obfuscation function, to ensure that the pseudorandom values added are not directly exposed.”);
	3 … after the data to be encrypted is padded with the padding data (¶ [0218]);
Kingston, however, discloses
	1 generating, {with the circuitry (Evenou ¶¶ [0185]-[0186])}, padding data using an encryption algorithm and a predetermined key (p. 3, “If the image is padded with zeroes [as a step of an encryption algorithm], (or any known integer values), to a larger prime array size and transformed, knowledge of where these zeroes occur in the original image enables the data to be reconstructed from a subset of the projections. Thus, when redundancy is injected into FRT projections, the proportion of zeros (or known numbers) to image data gives the ratio of redundancy and determines the number of projections which are non-essential in the reconstruction process. This region of zeroes or known values within the image will be termed the [predetermined] key, since knowledge of the key is required to reconstruct the image from a subset of projections," i.e., the key is predetermined based upon the determination of zeroes being inserted into the image/array prior to its transformation);
Rationale to Combine References
	Regarding the combination of Evenou and Fernandez, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Evenou to have included the padding function of Fernandez. One of ordinary skill in the art would have been motivated to incorporate the padding function of Fernandez because Fernandez teaches “A padding function may generally be used for a data set when the data set is not large enough for sufficient complexity (i.e., the data set is small enough such that the data is vulnerable no matter the number of obfuscation functions applied or the data set is an inconvenient length for certain functions),” which is applicable to increasing the amount of data associated with the bins of the Mojette Transform.
	Regarding the combination of Evenou-Fernandez and Kingston, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Evenou-Fernandez to have included the padding/key feature of Kingston. One of ordinary skill in the art would have been motivated to incorporate the padding/key feature of Kingston because Kingston teaches that “mix[ing] the key and the image data[] mak[e] it very difficult to recover the original image values,” see Kingston at p. 1, for security purposes, and adding a region of zeroes as padding is the means to create the necessary key, see id. at p. 3.
Regarding Claim 4
Evenou in view of Fernandez, and further in view of Kingston (“Evenou-Fernandez-Kingston”) discloses the method according to claim 1, and Kingston further discloses 
wherein, in the padding step, the data to be encrypted is padded with the padding data using fortification (p. 3, “If the image is padded with zeroes, (or any known integer values), to a larger prime array size and transformed, knowledge of where these zeroes occur in the original image enables the data to be reconstructed from a subset of the projections,” i.e., an original 3x3 array padded with zeroes to create a 5x5 array will create a “chunk” of zeroes for fortification that protects edge pixels).
Regarding the combination of Evenou-Fernandez and Kingston, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 4.
Regarding Claim 5
Evenou-Fernandez-Kingston discloses the method according to claim 1, and Evenou further discloses
further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted (¶ [0137], “4) XORing the current content of the bin[0] and the value of the pixel[0],” and “8) XORing the current content of the bin[0] of the projection1 and the value,” i.e., the XOR operator is key data that is used to encrypt data, where the specific bit sequence of the XOR operator correspond[s] to at least one key).  
Regarding Claim 6
Evenou-Fernandez-Kingston discloses the method according to claim 5, and Evenou further discloses 
wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted (¶¶ [0042]-[0043], “for each of said G directions of projection, the corresponding bin is computed for each pixel of a row or of a column of the block by combining, via application of the XOR operator, said pixel with the other pixels of the block that are encountered in following said direction of projection or by being equal to said pixel when no other pixel is encountered in following said direction of projection,” i.e., due to varying and multiple values encountered via the application of the XOR operator, multiple XOR operations involve multiple keys that are used in encrypting the data).  
Regarding Claim 7
Evenou-Fernandez-Kingston discloses the method according to claim 5, and Evenou further discloses 
further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step (¶ [0042], “According to one advantageous feature of the invention, an integer that is greater than or equal to two, denoted by G, of groups of bins, called projections, having been generated from the pixels of said block [as a chunk of data] such that said support may be reconstructed using a minimum given number, denoted by M, of projections, M being smaller than or equal to G, the unit is configured to allow the G projections to be generated in the following manner: i)—arranging the block of pixels into a rectangle of dimensions {P,Q}, P being the number of columns and Q being the number of rows;” see also Fernandez ¶ [0195], “In various embodiments, the process may be executed for any size of data other than 16 bits at a time as shown above. The process may be executed for 32-bit chunks, 12-bit chunks, etc.”), 
wherein in the encrypting step, the plurality of chunks are encrypted using the MT (¶ [0042]).  
Regarding Claim 8
Evenou-Fernandez-Kingston discloses the method according to claim 7, and Evenou further discloses 
wherein the chunks…1 (¶ [0042]) 
Fernandez further discloses
1 …are generated using a stream cipher (¶¶ [0195]-[0196], “This sequence of pseudo-random values generated at the decoder is merged with the received data using another XOR function, revealing the original data stream [that is ciphered to create a stream cipher]”).
Regarding the combination of Evenou and Fernandez, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Evenou to have included the stream-cipher feature of Fernandez. One of ordinary skill in the art would have been motivated to incorporate the stream-cipher feature of Fernandez because Fernandez teaches “At the end, if there is an odd number of bits remaining (less than 16 bits remaining when 16 bits at a time are being used), data may be processed on a bit-by-bit basis,” see ¶ [0195], which enables the encryption of data not possessing the ideal number of bits when encrypting data as blocks or chunks. 
Regarding Claim 9
Evenou-Fernandez-Kingston discloses the method according to claim 1, and Fernandez further discloses
wherein a length of the padding data is computed based on a length of the data to be encrypted (¶¶ [0218]-[0219], “For example, if the data length of a data packet to be obfuscated is less than a minimum such as 200 bytes [as computed], the data is padded with pseudorandom values to fill the data packet to [and thereby based on] the minimum length.”).
Regarding the combination of Evenou and Fernandez, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 9.
Regarding Independent Claim 10
With respect to independent claim 10, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 10. Therefore, claim 10 is rejected, for similar reasons, under the grounds set forth for claim 1.
Regarding Claim 11
Evenou-Fernandez-Kingston discloses the computing device according to claim 10, and Kingston further discloses
wherein the circuitry is configured to pad the data to be encrypted with the padding data by vertically padding the data to be encrypted with the padding data (p. 3, “If the image is padded with zeroes, (or any known integer values), to a larger prime array size and transformed, knowledge of where these zeroes occur in the original image enables the data to be reconstructed from a subset of the projections,” i.e., an original 3x3 array padded with zeroes to create a 5x5 array will possess vertical padding).
Regarding the combination of Evenou-Fernandez and Kingston, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 12.
Regarding Claim 12
Evenou-Fernandez-Kingston discloses the computing device according to claim 10, and Kingston further discloses
wherein the circuitry is configured to pad the data to be encrypted with the padding data by horizontally padding the data to be encrypted with the padding data (p. 3, “If the image is padded with zeroes, (or any known integer values), to a larger prime array size and transformed, knowledge of where these zeroes occur in the original image enables the data to be reconstructed from a subset of the projections,” i.e., an original 3x3 array padded with zeroes to create a 5x5 array will possess horizontal padding).
Regarding the combination of Evenou-Fernandez and Kingston, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 13.
Regarding Dependent Claims 13-17
With respect to dependent claims 13-17, a corresponding reasoning as given earlier for dependent claims 4-8 applies, mutatis mutandis, to the subject matter of claims 13-17. Therefore, claims 13-17 are rejected, for similar reasons, under the grounds set forth for claims 4-8.
Regarding Independent Claim 18
With respect to independent claim 18, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 1.
Potentially Allowable Subject Matter
Regarding Dependent Claims 2 and 3
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the independent base claim and removing or sufficiently addressing the new matter issue of the base claim.
The following is the Examiner’s statement of reasons for the potential allowance.  The closest prior-art references identified by the Examiner are “Evenou” (US 2019/0191181), “Fernandez” (US 2017/0353302) and “Kingston” (see attached NPL document).  Evenou discloses a data processing system that employs a Mojette transform as an erasure code.  Fernandez discloses a data conversion system that employs padding during the process of data obfuscation.  Kingston discloses a Finite Radon Transform that pads an image with zeros with the region of zeros within the image serving a key.
What is missing from the prior art is a method for performing security encryption with a computing device that possesses the following characteristics.  Circuitry of the computing device receives data to be encrypted, and the circuitry generates padding data with the use of an encryption algorithm and a predetermined key.  The circuitry pads the data to be encrypted with the padding data to avoid un-obfuscated bits after encryption, and the circuitry encrypts the data using a Mojette Transform (MT).  The data to be encrypted is arranged in rows and columns, and, in the padding step, the data to be encrypted is vertically padded with the padding data by adding a row of padding data before a first row of the data to be encrypted and adding another row of padding data after a last row of the data to be encrypted; or the data to be encrypted is horizontally padded with the padding data by adding a column of padding data before a first3Application No. 17/103,204 Reply to Office Action of July 5, 2022column of the data to be encrypted and adding another column of padding data after a last column of the data to be encrypted.  The circuitry outputs a result of the encrypting step as encrypted data.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 2 and 3 and the corresponding independent base claim 1.  Therefore, claims 2 and 3 and the corresponding independent base claim are deemed allowable over the prior art of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491